 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                          CASE NO.:


ANDREW JAMES,

       Plaintiff,

v.

ADVENTIST HEALTH SYSTEM/SUNBELT,
INC. d/b/a ADVENTHEALTH ORLANDO,
a Florida Not For Profit Corporation,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ANDREW JAMES (“Mr. James” or “Plaintiff”) files this Complaint against

Defendant, ADVENTIST HEALTH SYSTEM/SUNBELT, INC. d/b/a ADVENTHEALTH

ORLANDO (“AdventHealth” or “Defendant”), and states as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 2 of 15 PageID 2




                    JURISDICTION, VENUE AND FMLA COVERAGE

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA, and has the authority to grant declaratory relief under the FMLA and pursuant to 28

U.S.C. § 2201, et seq.

       3.      This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28 U.S.C. §

1331, as they arise under 42 U.S.C. § 12101, et seq.

       4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA claims, as they

arise out of the same operative facts and circumstances as her FMLA/ADA claims.

       5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

       6.      Plaintiff worked for Defendant in Orange County, Florida, and this venue is

therefore proper.

       7.      Defendant is a Florida not for profit corporation that is located and does business

in Orange County, Florida, and is therefore within the jurisdiction of the Court.

       8.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce that employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       9.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

exercise her rights to FMLA leave.




                                                 2
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 3 of 15 PageID 3




        10.     Plaintiff is a disabled male. At all times material, Plaintiff was protected during his

employment with Defendant by the FCRA and ADA because:

                a.      Plaintiff was a disabled or “perceived as disabled” employee who suffered

                discrimination and harassment because of his disability or “perceived disability” by

                Defendant; and

                b.      Plaintiff was retaliated against and suffered adverse employment action and

                was subjected to an increasingly hostile work environment as a result of his disability

                or “perceived disability.”

        11.     Defendant was at all times an “employer” as envisioned by the ADA and FCRA as

it employed in excess of fifteen (15) employees.

                                   CONDITIONS PRECEDENT

        12.     On or around January 6, 2021, Plaintiff dual-filed a Charge of Discrimination with

the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission on

Human Relations (“FCHR”) alleging disability discrimination and retaliation against Defendant.

        13.     More than 180 days have passed since the filing of the Charge of Discrimination.

        14.     On May 25, 2021, Plaintiff received the EEOC’s Notice of Right to Sue against

Defendant, giving Plaintiff the right to bring a civil action on her claims within 90 days of his receipt

of the same.

        15.     Plaintiff timely files this action within the applicable period of limitations against

Defendant.

        16.     All conditions precedent to this action have been satisfied and/or waived.




                                                   3
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 4 of 15 PageID 4




                                  FACTUAL ALLEGATIONS

          17.   Mr. James worked for AdventHealth, most recently as an Executive Assistant, from

July 7, 2017, until his termination on November 5, 2020.

          18.   During his time with AdventHealth, Mr. James was an excellent employee, with no

significant history of non-ADA/FCRA/FMLA-related attendance, performance, or tardiness

issues.

          19.   Mr. James worked without issue until, in the wake of the COVID-19 pandemic, he

disclosed to his employer he suffered with an immunocompromised disease, which substantially

limited one or more major life functions, and placed him at an increased risk of the effects of

COVID-19.

          20.   Mr. James’ disclosed he suffered from a “protected disability” under the

ADA/FCRA, and a “serious health condition” under the FMLA.

          21.   In March 2020, Mr. James applied, and was approved for, FMLA leave, due to his

disability rendering him a high risk for a severe/fatal COVID-19 case if he were to contact the

disease.

          22.   Mr. James continuously supplemented his file with medical records, doctor’s notes,

and requisite forms as required by his employer.

          23.   While on FMLA leave, on July 24, 2020, Project Manager Shantea Dowe-

Salvatierra (“Ms. Dowe-Salvatierra”), sent an e-mail blast announcing that our client was no longer

employed.

          24.   Mr. James immediately contacted AdventHealth and was informed that the e-mail

had been an accident.




                                                4
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 5 of 15 PageID 5




       25.     Mr. James was informed that he was still employed, yet AdventHealth took away

his e-mail access.

       26.     Mr. James objected to Defendant that he believed its actions were discriminatory

and in retaliation for him engaging in FMLA protected activity.

       27.     Mr. James continued to submit medical records and reasonable accommodations

requests, such as working from home, to his supervisor.

       28.     Despite Mr. James’ efforts, Advent Health refused to coordinate Mr. James’ return

to work with reasonable accommodations.

       29.     As such, on October 5, 2020, AdventHealth suddenly notified Mr. James that he

would be terminated effective November 5, 2020.

       30.     Such a discriminatory and unlawful termination is exactly the type of adverse

employment action that the ADA, the FCRA, and the FMLA were intended to prevent.

       31.     An employer is required to provide its disabled employees with a reasonable

accommodation, if that reasonable accommodation would allow that employee to perform the

essential functions of her job, unless doing so would impose an undue hardship. Smith v. Avatar

Properties, Inc., 714 So. 2d 1103, 1107 (Fla. 5th DCA 1998).

       32.     Mr. James is an individual with a disability who, with reasonable accommodation,

was fully capable of performing the essential functions of his job as an Executive Assistant.

       33.     Allowing Mr. James to utilize a period of unpaid leave, without penalty or negative

repercussions, such as termination, and allowing Mr. James to work from home, would have been

a reasonable accommodation.




                                                5
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 6 of 15 PageID 6




        34.   In reality, Defendant’s termination of Mr. James stemmed from its discriminatory

animus toward his very recent use of leave, which was or should have been protected FMLA leave,

and his need for accommodation under the ADA/FCRA.

        35.   By reason of the foregoing, Defendant’s actions, and non-actions, affected the

“terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

FCRA.

        36.   The timing of Plaintiff’s termination makes the causal connection between his use

or attempted use of FMLA leave, his request for reasonable accommodation under the

ADA/FCRA, and his termination sufficiently clear.

        37.   The facts surrounding Plaintiff’s termination also create a strong inference of

disability discrimination in violation of the ADA/FCRA.

        38.   Defendant was aware of Plaintiff’s ADA/FCRA-protected disability and need for

accommodation.

        39.   “Reasonable accommodation” under the ADA may include “job restructuring, part-

time or modified work schedules, reassignment to a vacant position, acquisition or modification

of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).

        40.   Defendant, however, being well aware of Plaintiff’s condition, discriminated and

retaliated against Plaintiff for taking time off work to avoid exposure the heightened risk of

COVID-19, and for requesting reasonable accommodation.

        41.   In short, despite the availability of reasonable accommodation under the ADA and

FCRA, Defendant discriminated against Mr. James based solely upon his disability.

        42.   At all times material hereto, Plaintiff was ready, willing and able to perform his job

duties and otherwise qualified for his position, with “reasonable accommodation.”




                                                6
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 7 of 15 PageID 7




       43.     Pleading in the alternative, Defendant perceived Plaintiff as being “disabled,” and

therefore unable to perform the essential functions of his position, despite the fact that Plaintiff

could perform same with reasonable accommodation.

       44.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

life activity but was treated by Defendant as if it did.

       45.     Pleading in the alternative, Plaintiff’s health condition constituted an impairment

that limited a major life activity only because of Defendant’s attitude toward the impairment.

       46.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

by Defendant as having a disability as recognized by the ADA/FCRA.

       47.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

Defendant, during his employment. Therefore, he is protected class member as envisioned by the

ADA and the FCRA.

       48.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimately

termination, because of his disability and/or “perceived disability.”

       49.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

       50.     Defendant also retaliated against Plaintiff for attempting to utilize and/or utilizing

FMLA leave.

       51.     Defendant’s conduct constitutes intentional interference and retaliation under the

FMLA.

       52.     Any other reason given for Plaintiff’s termination is a pretext, designed to cover up

FMLA interference and retaliation, and disability discrimination and retaliation.

       53.     Defendant’s adverse employment actions were taken to interfere with, and in

retaliation for, Mr. James notifying AdventHealth of his serious health condition, and in retaliation




                                                   7
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 8 of 15 PageID 8




for Mr. James utilizing and/or attempting to utilize unpaid leave pursuant to the FMLA in order to

address same.

       54.      Defendant purposefully and intentionally interfered with and retaliated against

Plaintiff for his use and/or attempted utilization of what should have been protected FMLA leave.

       55.      Defendant’s actions are the exact type of unfair and retaliatory employment

practices the ADA, FCRA, and FMLA were intended to prevent.

       56.      Defendant did not have a good faith basis for its actions.

       57.      Defendant did not have a legitimate, non-retaliatory reason, for its actions.

       58.      As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

loss of employment, wages, benefits, and other remuneration to which he is entitled.

       59.      Defendant lacked a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

       60.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                   COUNT I
                    UNLAWFUL INTERFERENCE UNDER THE FMLA

       61.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 5 through 9, 17 through 18, 20 through 34, 38, 40, 46, and 53 through 64, above.

       62.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       63.      At all times relevant hereto, Defendant interfered with Plaintiff by failing to restore

Mr. James to the same or substantially similar position he was in prior to using FMLA leave.

       64.      Defendant denied Plaintiff FMLA benefits he was otherwise entitled to.

       65.      At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.



                                                  8
 Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 9 of 15 PageID 9




       66.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising or attempting to exercise his rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

       67.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     COUNT II
                        UNLAWFUL RETALIATION UNDER THE FMLA

       68.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 5 through 9, 17 through 18, 20 through 34, 38, 40, 46, and 53 through 64, above.

       69.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       70.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

his use or attempted use of FMLA-protected leave, and for objecting to retaliation.

       71.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       72.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised or

attempted to exercise his rights to take approved leave pursuant to the FMLA.

       73.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising or attempting to exercise his rights pursuant to the FMLA, Plaintiff

has suffered damages and incurred reasonable attorneys’ fees and costs.



                                                 9
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 10 of 15 PageID 10




       74.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.


                                 COUNT III
              DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

       75.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

3, 5 through 7, 10 through 19, 23 through 52, 56, and 59 through 64, above.

       76.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the ADA.

       77.     The discrimination to which Plaintiff was subjected was based on his disability

and/or “perceived disability.”

       78.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

       79.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward

him.

       80.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

to deter it, and others, from such conduct in the future.




                                                  10
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 11 of 15 PageID 11




        81.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.


                                  COUNT IV
              DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                             BASED ON DISABILITY

        82.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

4 through 7, 10 through 19, 23 through 52, 56, and 59 through 64, above.

        83.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the FCRA, Chapter 760, Florida Statutes.

        84.     The discrimination to which Plaintiff was subjected was based on his

disability/handicap, or “perceived disability.”

        85.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        86.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

to deter it, and others, from such conduct in the future.

        87.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to section 760.11(5), Florida Statutes.



                                                   11
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 12 of 15 PageID 12




        88.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.

                                  COUNT V
                RETALIATION UNDER THE ADA BASED ON DISABILITY

        89.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

3, 5 through 7, 10 through 19, 23 through 52, 56, and 59 through 64, above.

        90.     Plaintiff was terminated within close temporal proximity of his objection to

Defendant that he felt he was being discriminated against based on his disability, and his request

for reasonable accommodations.

        91.     Plaintiff’s objections, and requests for accommodations constituted protected

activity under the ADA.

        92.     Plaintiff was terminated as a direct result of his objection to what he reasonably

believed to be disability discrimination, and for requesting reasonable accommodations.

        93.     Plaintiff’s objections to Defendant’s illegal conduct, his requests for reasonable

accommodations, and his termination, are causally related.

        94.     Defendant’s stated reasons for Plaintiff’s termination are a pretext.

        95.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.



                                                  12
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 13 of 15 PageID 13




        96.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        97.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        98.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.


                                 COUNT VI
               RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                            BASED ON DISABILITY

        99.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

4 through 7, 10 through 19, 23 through 52, 56, and 59 through 64, above.

        100.    Plaintiff was terminated within close temporal proximity of his objection to

Defendant that he felt he was being discriminated against based on his disability, and his request

for reasonable accommodations.

        101.    Plaintiff’s objections, and requests for accommodations constituted protected

activity under the FCRA.

        102.    Plaintiff was terminated as a direct result of his objection to what he reasonably

believed to be disability discrimination, and for requesting reasonable accommodations.

        103.    Plaintiff’s objections to Defendant’s illegal conduct, his requests for reasonable



                                                  13
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 14 of 15 PageID 14




accommodations, and his termination, are causally related.

        104.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

        105.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        106.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        107.    Plaintiff is entitled to recover his reasonable attorneys’ fees and litigation expenses

pursuant to Section 760.11(5), Florida Statutes.

        108.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 20th day of August 2021.




                                                   14
Case 6:21-cv-01367-CEM-LRH Document 1 Filed 08/20/21 Page 15 of 15 PageID 15




                                   Respectfully Submitted,

                                   By: /s/ Noah Storch
                                   Noah E. Storch, Esq.
                                   Florida Bar No. 0085476
                                   RICHARD CELLER LEGAL, P.A.
                                   10368 W. SR 84, Suite 103
                                   Davie, Florida 33324
                                   Telephone: (866) 344-9243
                                   Facsimile: (954) 337-2771
                                   E-mail: noah@floridaovertimelawyer.com




                                     15
